Citation Nr: 1133216	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both legs, to include the condition of lumbar radiculopathy as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to November 1979.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In particular, an October 2006 RO rating action denied a claim for service connection for peripheral neuropathy of the bilateral lower extremities. 

In January 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge of the Board. The transcript of this proceeding is on record.

The Board first considered this appeal in April 2008. The Board at that time denied a claim for service connection for diabetes mellitus, but granted service connection for hearing loss in the left ear. The remaining claims were all remanded for further evidentiary development. 

Then, in a June 2010 decision, the Board denied claims for increased evaluation for bilateral hearing loss, and residuals of a right ankle fracture, as well as the instant matter, for service connection for peripheral neuropathy of the both legs.  

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied service connection for peripheral neuropathy. In January 2011, the Court granted a Joint Motion for Remand by the Veteran's attorney and the Secretary of VA (the parties), vacating the June 2010 decision and then remanding the instant claim to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.





REMAND

In accordance with the terms of the January 2011 Joint Motion for Remand,         the Board will remand this case for further development. 

Generally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, the Board historically has considered the Veteran's claim for service connection for peripheral neuropathy under the theory of direct service incurrence; and as well, under the theory of secondary service connection, namely whether the actual condition manifested is lumbar radiculopathy, secondary to an already service-connected low back disability. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."). The terms of the Joint Motion for Remand pertain directly to this theory of secondary service connection.  

The basis for the parties' Joint Motion is that the Veteran's April 2009 VA Compensation and Pension examination for neurological evaluation apparently         did not include comment by the VA examiner upon a key item of evidence,         one September 2006 VA physician's statement which had indicated there was the possibility of "a radicular neuropathy consistent with lumbar root nerve problems." The Board's prior April 2008 remand had specifically directed that whomever examined the Veteran expressly comment upon the September 2006 VA physician's statement. According to the Court's Joint Motion, the failure of the April 2009 examiner to do so constituted noncompliance with the Board's prior remand.             See generally, Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).     
The Board recounts for reference purposes the relevant medical history. In his September 2006 correspondence, a physician treating the Veteran at the Phoenix VA Medical Center (VAMC) indicated that one of the Veteran's ongoing medical conditions was of a mixed peripheral neuropathy. It was noted that there was electromyelographic evidence of a radicular neuropathy consistent with lumbar root nerve problems. The physician further observed however, that there was also evidence of a diffuse peripheral neuropathy most consistent with metabolic conditions such as diabetes mellitus. Given the Veteran's known history of diabetes mellitus, it was considered almost certain that his neuropathy was secondary to diabetes mellitus and should be treated as such. 

Thereafter, per the Board's April 2008 remand directive, a VA Compensation and Pension examination by a neurologist was completed in April 2009. Following a physical exam, the diagnosis given was of peripheral neuropathy of the lower extremities. According to the VA examiner, this type of condition was not related to spinal disease, involving spinal cord compression with disk disease. These conditions would present as radiculopathy or myelopathy, which were quite different and which were not peripheral neuropathies. The examiner further explained that the Veteran's condition was not secondary to any of the other already service-connected conditions. The examiner concluded that because peripheral neuropathy generally may occur before diabetes is actually proven to be present,  the Veteran's peripheral neuropathy might be secondary to diabetes, otherwise the cause was unknown. 

The January 2011 Joint Motion now takes issue with the fact that the April 2009 VA examiner failed to comment upon the significance of the September 2006 physician's statement, as the Board had requested in its April 2008 remand instructions. The Board on present review of this case, points out that the   September 2006 VA physician's statement while initially considering the possibility of the presence of lumbosacral radiculopathy, eventually all but totally rules out this manifestation. That notwithstanding, the September 2006 statement still comprises a source of favorable evidence in this case, and to ensure thoroughness of the record, the Board will return this case to the April 2009 VA examiner and request a supplemental opinion commenting on the September 2006 statement. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As a proviso to the future consideration of this case, the Board notes that the      Joint Motion further indicated the Board's June 2010 decision lacked an adequate rationale on the theory of secondary service connection, in that it was unclear whether Board considered whether peripheral neuropathy was secondarily related to a back disability, or whether instead the Veteran had lumbar radiculopathy along those same lines. To clarify this point, the Board's analysis has consistently been one of whether the Veteran has lumbar radiculopathy. This is considering that a neurological impairment emanating from the lumbar spine by definition would have to be radiculopathy (i.e., radiating pain and sensory disturbance), rather than a generalized neuropathy. This distinction is now reflected in the Board's characterization of the issue on the title page. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the VA examiner who provided the neurological examination of April 2009, and request a supplemental opinion to ascertain proper diagnosis and etiology of a neurological disability of the lower extremities. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The VA examiner         is requested to review his former conclusion that                 the Veteran has peripheral neuropathy of the lower extremities of unknown etiology (possibly from diabetes mellitus), as opposed to radiculopathy or myelopathy attributable to low back orthopedic disability, and to please then comment upon the September 2006 VA physician's statement of record, as to whether this statement in any manner alters or modifies the VA examiner's existing conclusions on the diagnosis and etiology of neurological disability of the lower extremities. 

The examiner should include in the examination report the rationale for (or an explanation of the reasons he reached) any opinion expressed. 

If the April 2009 examiner is not available or is no longer employed by VA, or otherwise unavailable to perform this task, please schedule the Veteran for a comprehensive VA medical examination by a physician who has not seen him previously, to obtain an opinion         as to whether the Veteran's neurological symptomatology of the legs is secondarily related to his service-connected low back disability (including answering the question posed above, that is, commenting upon the September 2006 VA physician's statement).

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, in light of all additional evidence received.         If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


